On Motion to Dismiss.
The opinion of the court was delivered by
Bermudez, O. J.
The facts alleged in support of the motion to dismiss are not established by the transcript which contains the motion of appeal and order therein and the bond furnished thereunder seasonably. The transcript was filed in due time.
The motion to dismiss is overruled.
On the Merits.
This case presents the same issues determined in the suit of Andrus vs. Board, 41 An. 697, with the single difference that the plaintiff here did not vote, but she signed the petition. This is enough to estop her.
*803It is therefore ordered that the judgment appealed from be annulled, avoided and reversed, and it is now ordered and decreed that there be judgment in favor of defendant, dissolving the injunction .and rejecting plaintiff’s demand at her cost in both courts.